Citation Nr: 1033159	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  93-25 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1976 to 
January 1978.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In that decision, the RO denied a 
TDIU.  This issue was remanded in August 2003, December 2005, 
March 2007, and August 2009.  

The Board denied the claim for a TDIU in January 2008.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  By Order dated March 26, 2009, the 
Court vacated the January 2008 Board decision and remanded it for 
re-adjudication consistent with the Court decision.  

The Board finds there has been compliance with the August 2009 
remand as the Veteran was given a new and adequate VA examination 
in December 2009.  


FINDINGS OF FACT

1.  The Veteran served two years in the military as an 
infantryman.  He has completed at least a 9th grade education.  
He has occupational experience as a wood worker.    

2.  Prior to January 1, 2002, the Veteran did not meet the 
preliminary schedular criteria for TDIU, and his service-
connected disabilities did not render him unemployable.  

3.  From January 1, 2002, the Veteran's service-connected 
disabilities meet the preliminary schedular criteria, but they do 
not prevent him from securing or following a substantially 
gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU or referral for 
extraschedular consideration are not met at any time.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.15, 4.16 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

In September 2001, July 2005, and April 2007 letters, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  The RO notified the Veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence that 
the Veteran was expected to provide.  In the April 2007 letter, 
the RO also notified the Veteran of the process by which 
effective dates are established, as required by Dingess, 19 Vet. 
App. 473.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service  and post service treatment and Social Security 
Administration (SSA) records have been associated with the claims 
file.  The Veteran received several VA examinations which 
specifically addressed the Veteran's employability.  All 
identified and available treatment records have been secured.  
The duties to notify and assist for this claim have been met.  

Legal Criteria and Analysis  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  If 
the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341 (2009).  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effects of combinations of disability.  
38 C.F.R. § 4.15 (2009).  

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that the Veteran has one service-connected disability rated at 
60 percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or higher 
and the combined rating is 70 percent or higher.  38 C.F.R. 
§ 4.16(a) (2009).  The existence or degree of non-service 
connected disabilities will be disregarded if the above-stated 
percentage requirements are met and the evaluator determines that 
the Veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  Id.  If a Veteran fails to 
meet the applicable percentage standards in 38 C.F.R. § 4.16(a), 
an extra-schedular rating is for consideration where the Veteran 
is unemployable due to service-connected disability under 
38 C.F.R. § 4.16(b) (2009).  

The Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected condition 
and advancing age, which would justify a total rating based upon 
individual unemployability.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  In Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009), the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) pointed out that VA's General Counsel has 
issued an opinion stating that 38 C.F.R. § 4.16(b) requires a 
finding that the service-connected disabilities render a veteran 
unemployable.  VAOPGCPREC 6-96 (August 16, 1996).  

For a veteran to prevail in his or her claim for TDIU benefits, 
it is necessary that the record reflect some factor which takes 
his or her case outside the norm of other such veterans.  
38 C.F.R. §§ 4.1, 4.15 (2009).  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not enough.  
The assignment of a rating evaluation is itself recognition of 
industrial impairment.  Therefore, the question now presented is 
whether a veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  See Van Hoose, 4 Vet. App. at 363.  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
Federal Circuit, citing its decision in Madden, recognized that 
that Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In 
determining whether lay evidence is satisfactory, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of a veteran.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran contends he is entitled to a TDIU.  In his January 
1997 TDIU claim, he stated he hadn't worked since January 1978 or 
since he was in the military.  He said all of his service-
connected conditions prevented him from working.  He stated his 
education level went to 9th grade.  He had no other training or 
education.  He did not leave the military due to disability and 
had not tried to obtain employment since becoming unable to work.  
The Veteran submitted a second TDIU application form in January 
2002.  On this form, he reported that he was receiving SSA 
disability since 1979 and reported he completed four years of 
high school.  

In February 2006 general VA examination report, the Veteran 
stated he was unemployed since 1978.  Prior to that time, he was 
a wood worker in the construction industry.  May 2007 VA 
cardiovascular examination reports showed the Veteran again 
reported being a wood worker in the construction business prior 
to service.  At the May 2007 VA spine examination, the Veteran 
stated he worked in construction for five years before entering 
the Army where he stated he worked as an infantry man for six 
years.  He claimed to have "studied up to" four years of high 
school.  At the December 2009 VA examination, the Veteran 
reported being a wood worker in construction for 10 to 12 years 
before entering service.  

The Veteran has been inconsistent on the issue of how much 
education he has, as a comparison of his initial January 1997 
TDIU application and his second January 2002 application show.  
The May 2007 VA examination reports also show inconsistencies.  
He has also been inconsistent on the issue of how much work 
experience he had; his DD 214 shows two years of active duty and 
almost three years on inactive duty while he claimed to have been 
an infantry man for six years at the May 2007 VA spine 
examination.  As a result, the Board assigns the Veteran's 
statements regarding employment and education less weight.  
Caluza, 7 Vet. App. at 511.  Regardless, the evidence reflects 
that he has completed at least a 9th grade education, and has 
occupational experience as a wood worker.

Prior to January 1, 2002, the claims file reflects that the 
Veteran did not meet the schedular criteria for TDIU.  A December 
2001 RO rating decision shows that the Veteran was service 
connected for low back strain at 20 percent from prior to October 
17, 2001 and at 40 percent from October 17, 2001.  He was also 
service-connected for dermatophytosis pedis, tinea pedis, and 
tinea unguum at 30 percent; chronic conjunctivitis with pterygium 
at 10 percent; and hypertension at 10 percent.  Finally, he was 
service-connected for status post acute myocardial infarction at 
100 percent from September 4, 2001 and at 10 percent from January 
1, 2002.  His combined disability rating was 70 percent from 
January 1, 2002.  

The evidence shows the history of the Veteran's service connected 
disabilities during the period prior to January 1, 2002.  An 
April 1997 skin VA examination showed that the Veteran's feet 
fungi were worse during hot temperatures and during the summer.  
A May 2001 private radiology record showed that the dorso-lumbar 
spine had tiny osteophytes; the impression was osteoarthritis and 
scoliosis.  A May 2001 private disability evaluation showed that 
the Veteran had "joint and cervical pain with muscle spasm[s]."  
Tenderness and decreased range of motion of the back was noted.  
Flexion-extension of the lumbar spine was measured at 80 degrees 
and lateral flexion was 30 degrees.  The impression was low back 
pain.  In September 2001, a VA hospital summary showed that the 
Veteran was status post myocardial infarction.  

The Veteran received several VA examinations.  An October 2001 VA 
spine examination showed the Veteran reported his pain had 
worsened and radiates down the low back to both lower 
extremities.  Precipitating factors include prolonged sitting, 
standing, bending and lifting; the pain was relieved by 
medication and rest.  Range of motion testing showed impairment.  
Objective evidence of painful motion included tenderness to 
palpation and spasm.  The diagnosis was low back strain.  A VA 
skin examination from the same month showed the Veteran had scaly 
soles, secondary maceration and toe webs.  Toe nails were 
described as dystrophic with subungual hyperkeratosis.  He also 
had erythematous patches with central clearing around the 
toenail.  He was diagnosed with tinea pedis, tinea cruris, and 
severe tinea unugal.  At the October 2001 VA eye examination, the 
Veteran complained of recurrent eye redness.  The examiner found 
moderate nonproliferative diabetic retinopathy and bilateral 
cataracts.  

As referenced above, the Federal Circuit has stated that 
38 C.F.R. § 4.16(b) requires a finding that the service-connected 
disabilities render a veteran unemployable.  Thun, 572 F.3d 1366.  
The Board declines to make such a finding here based on the 
evidence in the record.  The record shows the Veteran's schedular 
ratings adequately represented the industrial impairment caused 
by his service-connected disabilities.  For the period on appeal, 
there has been no determination that the Veteran has been 
rendered unable to secure or follow a substantially gainful 
occupation by reason of his service connected disabilities.  The 
circumstances, apart from advancing age and any 
nonservice-connected disability, do not justify a total rating 
based upon individual unemployability and evidence does not 
suggest that this case presents an unusual disability picture 
such that the current schedular rating for the time period is 
impractical.  As a result, referral for extraschedular rating 
under 38 C.F.R. § 4.16(b) is not warranted.  

From January 1, 2002, the Veteran met the schedular requirements 
under the provisions of 38 C.F.R. § 4.16(a) because he had a 
combined evaluation of 70 percent.  Entitlement under 38 C.F.R. 
§ 4.16(a) will be considered and the evidence regarding each 
disability will be summarized.  There is evidence in the file 
that shows the history of the Veteran's disabilities during this 
time period.  

A January 2005 heart VA examination showed that the Veteran was 
diagnosed with hypertensive atherosclerotic heart disease with an 
old myocardial infarction in the apex.  He also had angina and 
ischemic reversible changes noted from a February 2002 study.  
His daily activities were limited.  There was no evidence of 
congestive heart failure.  At the February 2006 general VA 
examination, the examiner noted the Veteran stated he could 
perform activities of daily living and was not restricted by his 
nonfrequent chest pain.  In May 2007, the Veteran had heart and 
hypertension examinations.  The claims file and VA patient 
records were reviewed.  The examiner found in both examinations 
the Veteran could do a light type of work or desk work, such as 
answering the phone or doing paperwork.  

For the Veteran's skin disability, the February 2006 general VA 
examiner only asked the Veteran about unemployability and did not 
form any real opinion on the issue of unemployability.  For 
example, the examiner stated: "Veteran states that he cannot 
determine if fungus in foot could affects (sic) his capacity for 
working."  At a May 2007 skin VA examination, the Veteran was 
diagnosed with tinea pedis, tinea cruris, and tinea unguium.  His 
skin conditions did not affect his normal activities of daily 
living or his ability to engage in a gainful occupation unless he 
was exposed to a hot and humid environment.  

In February 2006, the Veteran was given a VA eye examination for 
his service-connected chronic conjunctivitis with pterygium.  The 
claims file was reviewed.  Diabetic retinopathy and cataracts 
were found, but not chronic conjunctivitis or pterygia.  His loss 
of vision was due to refractive error and cataracts, which are 
not service-connected disabilities.  He received another May 2007 
VA eye examination.  Again, no conjunctivitis or pterygia were 
noted that could interfere with the Veteran's ability to work or 
perform activities of daily living.  Loss of vision was 
attributed to other causes.  Two VA eye examinations show that 
the Veteran no longer is diagnosed with the eye disability that 
he was initially service-connected for, chronic conjunctivitis 
with pterygium.  

For the low back strain disability, a January 2005 VA examination 
report of the spine showed that medical records were reviewed.  
The Veteran stated that he had experienced low back pain since a 
fall in 1978.  The Veteran stated he had three or four flare ups 
of low back pain per month.  They lasted two to three hours or a 
whole day.  The pain has become more frequent over time.  
Prolonged sitting, standing, and cloudy or rainy days exacerbated 
back pain.  The Veteran was independent in self-care and 
activities of daily living; he described himself as retired.  He 
walked with a cane and had recently had a total knee replacement.  

The following measurements were taken of the thoracolumbar spine: 
Forward flexion to 60 degrees; extension to 20 degrees; lateral 
flexions to 20 degrees; and lateral rotations to 20 degrees.  
Tenderness upon palpation at the paravertebral muscles was noted.  
Upon repetitive motion, pain and grimacing was observed.  A 
normal spinal contour was preserved.  No ankylosis was found.  
Decreased sensation was observed in the lower extremities.  It 
was noted that a lumber computed tomography (CT) scan from 
December 1992 showed minimal degenerative changes at L5-S1 and a 
left L4 pars interarticularis defect.  The diagnoses included 
chronic active thoracolumbar strain-myositis; degenerative joint 
disease of the lumbosacral spine; degenerative disc disease at 
L4-L5 and L5-S1; and a left L4 pars interarticularis defect.  

The Veteran was given a general VA examination in February 2006.  
The Veteran reported difficulty walking due to his (nonservice-
connected) right leg pain and his low back pain.  He was 
receiving physical therapy for his (nonservice-connected) 
cervical back pain but not his low back.  The Veteran needed some 
assistance due to hand and arm pain.  The examiner stated: 
"Veteran does not work since 1978 but if he would have the 
opportunity for returning to work, he would not be able to do it 
mainly due to this condition."  It is not clear which condition 
the examiner was referring to when this statement was made, as 
the examiner referred to many non-service connected conditions in 
the evaluation of the Veteran.  Regardless, the Board finds that 
the February 2006 examination was inadequate because the report 
shows the examiner formed no opinion and simply asked the Veteran 
how he felt about employment.  

The Veteran was given a spine examination in May 2007.  The 
claims file and medical records were reviewed.  The opinion 
stated he could perform a light duty administrative job with no 
pushing, pulling, lifting, carrying more than five pounds 
repeatedly during an eight hour work day.  He also cannot sit or 
stand for more than two hours without taking 15 minute breaks.  
Many activities of daily living were severely or moderately 
restricted.  The examiner did not distinguish between the 
nonservice-connected cervical and service-connected low back 
strain disability.  

The Veteran was given a new VA examination in December 2009.  The 
examiner noted that there is a big difference between a lumbar 
strain and discogenic disease.  A strain is: "a muscle pull or 
partial tear with no neurological deficit and no chronic 
sequelae."  Discogenic disease is: "a displacement of the disc 
which could lead to neurological deficit and a dangerous surgery 
to correct the disc with permanent sequelae."  

The examiner could not distinguish the impact of the Veteran's 
service-connected low back strain from the impact of the 
nonservice-connected cervical spine disorder.  The Veteran had 
degenerative disc disease and degenerative joint disease on the 
lower back.  These low back disabilities overshadowed any strain.  
The nonservice-connected cervical spine and degenerative disc 
disease/degenerative joint disease of the lumbar spine restricted 
the Veteran to a light duty administrative job with no pulling, 
carrying, lifting or pushing objects more than 10 pounds 
repeatedly on an eight hour work day.  He could not sit or stand 
more than two hours straight without taking 15 minute breaks.  

The examiner stated that the chronic low back strain by itself 
does not limit Veteran's ability to participate in gainful 
employment.  He went on to state that the service-connected low 
back strain alone would not prevent him from sitting or standing 
for more than two hours straight without problems.  The Veteran 
could no longer be a woodworker due to his nonservice-connected 
cervical and low back conditions, but he could work in a light 
sedentary job.  Based solely on "low back strain" he would not 
have any restrictions in employment.  

The Board finds that entitlement to a TDIU is not warranted after 
January 1, 2002 under 38 C.F.R. § 4.16(a) (2009).  In reviewing 
the above evidence of the disabilities combined, the Board 
concludes that they do not preclude sedentary work.  Although 
some evidence indicated that he could not stand or sit for more 
than two hours at a time, the Board notes that he would not be 
precluded from work which would allow him to take breaks or to 
alternate between sitting and standing.  

The issue of whether the Veteran's service-connected low back 
strain, and his lumbar degenerative joint disease and lumbar 
degenerative disc disease are related has not been addressed.  
This difference was highlighted by the December 2009 VA examiner.  
However, the Veteran is currently being rated at 40 percent for 
all symptoms of his lumbar spine under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5237 (2009).  In light of this fact, it appears 
that the rating already contemplates the degenerative joint 
disease and degenerative disc disease of the lumbar spine are 
related to his low back strain.  

As for the December 2009 VA examiner's statement about not being 
able to separate the cervical from the lumbar spine, the Board 
finds this determination to be of no consequence because it was 
determined that the Veteran was capable of sedentary work.  In 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court discussed 
when it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition.  In 
this situation, 38 C.F.R. § 3.102 (reasonable doubt on any issue 
is to be resolved in a veteran's favor) clearly dictates that 
such signs and symptoms be attributed to the service-connected 
condition.  Even taking into account the nonservice-connected 
cervical spine disability, the Veteran was capable of sedentary 
work with breaks.  

A July 2001 SSA continuance of disability determination showed 
the Veteran's primary disability of chronic schizophrenic 
disorder began in 1979.  As mentioned, the Veteran stated he has 
not worked since separation of service in 1978.  

Van Meter v. Brown, 4 Vet. App. 477, 479 (1993) states the Board 
is to take into account the Veteran's employment and educational 
background.  The July 2001 SSA record shows that the Veteran's 
employment history has been impacted by a nonservice-connected 
disability of schizophrenia.  Van Hoose v. Brown, 4 Vet. App. at 
363, states that the Board is only to consider service-connected 
disabilities, not service-connected disabilities, when 
considering whether a total disability rating is justified.  The 
Board also is to look for some factor which takes the Veteran's 
case "outside the norm" of other such veterans.  Id.  

As the Board explained above, the Veteran has been inconsistent 
in reporting his past educational and employment history.  His 
statements are assigned less weight.  There is scant other 
information regarding employment in the file and no information 
that shows a factor that the Veteran's case is "outside the 
norm."  Id.  The Board takes into account that the Veteran has 
some education (at least 9 years) and past employment as an 
infantry man and as a construction or wood worker.  The Board is 
not to take into account the fact that the Veteran has been 
considered disabled by another agency for over thirty years for a 
nonservice-connected condition.  The Board concludes that while 
the Veteran exhibits impairment due to his service-connected 
disabilities, there is no competent and adequate opinion of 
record that states the Veteran is unemployable based solely on 
his service-connected disabilities.  In contrast, the evidence 
shows the Veteran is capable of sedentary work, with breaks, in a 
nonhumid and hot environment.  

As for extraschedular consideration under 38 C.F.R. § 3.321 
(2009), it appears to be inapplicable, as this regulation covers 
marked interference with employment and not unemployability; 
these are two completely different standards.  Thun v. Peake, 
22 Vet. App. 111, 117 (2008).  Moreover, the Board finds that the 
schedular ratings for the disabilities are adequate based on a 
totality of the evidence in the file.  No further in that 
analysis is needed in this case.  Thun, 22 Vet. App. at 115.  
38 C.F.R. § 4.16(b) is also not applicable for this time period 
because, as the regulation states, it only covers those who fail 
to meet the percentage standards set forth in § 4.16(a).  


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


